Citation Nr: 0607768	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-15 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether there was clear and unmistakable error in the 1977 
rating decision which denied service connection for chronic 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1971 to November 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. An August 1977 RO decision denied service connection for 
chronic disc disease of the lumbar spine and the veteran did 
not appeal that decision.

2. The August 1977 decision considered the applicable law and 
regulations in effect at that time and was appropriately 
supported by the evidence then of record. 


CONCLUSION OF LAW

The August 1977 rating decision which denied entitlement to 
service connection for chronic disc disease of the lumbar 
spine was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104, 3.105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that the VCAA has no applicability in 
determining whether there was clear and unmistakable error in 
decisions by the Board.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  More recently the Court 
concluded, in affirming a Board finding on no clear and 
unmistakable error in an RO decision, that the VCAA is not 
applicable to clear and unmistakable error matters.  
Parker v. Principi, 15 Vet. App. 407 (2002).

The August 1977 RO decision reflects that the veteran's 
service medical records were reviewed.  Service connection 
for chronic disc disease of the lumbar spine was denied on 
the basis that the evidence of record did not show that the 
veteran's back pain was either incurred in or aggravated by 
his military service.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of the VA as to conclusions based on evidence on file at the 
time and will not be subject to revision on the same factual 
basis, except by duly constituted appellate authorities, for 
new and material evidence, or for clear and unmistakable 
error.  38 C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: 

(1) [E]ither the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error must 
be "undebatable" and of the sort "which, 
had it not been made, would have manifestly 
changed the outcome at the time it was 
made," and (3) a determination that there 
was CUE must be based on the record and law 
that existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.

"The claimant...must assert more than a disagreement as to how 
the facts were weighed or evaluated."  Russell, at 315.  The 
Board notes that the standard of proof in claims of clear and 
unmistakable error is much higher than in other matters 
considered by the Board.  The Court has stated that clear and 
unmistakable error is the type of error which is 
"undebatable, so that it can be said that reasonable minds 
could only so conclude that the original decision was fatally 
flawed at the time it was made."  Russell, at 313-314.  
Therefore, in order for the veteran's claim to succeed, it 
must be shown that either the facts or law compelled a 
substantially different conclusion.  Russell, at 313.

The law and regulations in effect at the time of the August 
1977 decision provided that service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service during wartime.  38 U.S.C.A. 
§ 310 (1977); 38 C.F.R. § 3.303 (1977).  The law also 
provided that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The evidence of record at the time of the August 1977 RO 
decision included the veteran's service entrance examination 
upon which he reported that, prior to service, he strained 
his back playing football.  Upon physical examination, the 
examiner noted that his back was normal.  Service medical 
records reflect that the veteran received treatment for back 
pain several times during service.  In March 1973, the 
veteran was diagnosed with lumbosacral back strain.  X-rays 
taken of the lumbar spine at that time were negative.  The 
veteran was referred to physical therapy for treatment of his 
back pain.  In January 1974, it was noted that the veteran 
reported that his back pain was more severe and that physical 
therapy had not helped.  February 1974 x-ray results reported 
the veteran's back was normal; the diagnosis was chronic 
lumbar strain.  The veteran was admitted for bed rest with a 
diagnosis of lower back pain in August 1974 and released in 
October 1974.  Upon October 1974 separation examination, it 
was noted that the veteran had low back pain, but his back 
was determined to be normal upon physical examination.

In a June 1976 VA hospital discharge record, a VA physician 
reported that the veteran was admitted with lower back pain 
in May 1976.  He provided a history of being injured while in 
the military and reported that the pain had caused him 
trouble off and on since then, but that ten days prior to his 
admission, "it suddenly came on and ha[d] not been better 
since."  He also stated that while he was in the military a 
myelogram revealed a disc protrusion.  He reported his pain 
began when he was helping a friend cut wood with a chain saw 
and spray paint a truck.  He described the pain he was having 
as being in the lumbosacral area with radiation into the left 
lateral calf and inside of the thigh and occasional radiation 
into the right groin.  Upon physical examination, it was 
noted that he had a marked limitation of movement upon 
forward flexion and restricted movement with lateral bending.  
X-rays showed no significant abnormalities, except possible 
narrowing of the L4-5 joint space and forward positioning of 
L5 and S1.  The neurosurgery department believed the veteran 
probably had recurrent lumbar disc herniation, but had 
"spontaneous improvement with conservative treatment."  The 
veteran refused to undergo physical therapy or other 
treatment, stating that it was making him worse.  The 
discharge report reflects that the veteran spent his time in 
the hospital lying and sleeping in a prone position.  It was 
noted that this position is "contraindicated for low back 
pain and the patients with low back pain find this position 
quite painful."

A July 1977 VA examination x-ray report notes that there was 
"some narrowing of the lumbosacral interspace, but otherwise 
the bones and joints appear[ed] to be normal."  Upon 
physical examination, the examiner provided a diagnosis of 
chronic disc disease of the lumbar area, after making the 
following findings:

There was normal lumbar curve.  Patient was able 
to flex his spine to 90 degrees, side bend to 
left and right approximately 30 degrees and 
rotate to left and right approximately 30 
degrees.  There was no pain on palpation of the 
spine or paraspinal muscles and no spasm was 
noted.  Straight leg raising was negative to 100 
degrees bilaterally.  Deep tendon reflexes were 
2/4+ bilaterally.

A review of the evidence of record indicates, that at the 
time of the August 1977 RO decision, there was no competent 
medical evidence that the veteran had lumbar spine disc 
disease in service.  Rather, the competent medical evidence, 
which identifies any disability of the low back during 
service, indicated that the veteran had chronic lumbar spine 
strain.  

The veteran and his representative argue that the RO 
incorrectly decided that the veteran had a prior back 
condition and that their decision was based on a "pure 
fabrication."  While it appears the RO did make an erroneous 
finding that the veteran had disc problems prior to service 
(the veteran's entrance examination did not mention disc 
disease and only said the veteran had previously strained his 
back), that determination does not make the RO's rating 
decision "fatally flawed."  The RO noted that the veteran 
was treated for back pain during service and also that while 
the veteran complained of back pain upon discharge, physical 
examination did not show any abnormality of the back.  The 
RO's conclusion was that there was no evidence that the 
veteran's disc disease was incurred in or aggravated by 
service.  As noted above, the veteran was treated for 
lumbosacral strain during service, not disc disease of the 
lumbar spine.  These are different diagnoses.  Thus, the RO 
was correct in concluding that the evidence of record did not 
demonstrate that the veteran incurred chronic disc disease of 
the lumbar spine while in service.  Given this conclusion, it 
was unnecessary for the RO to make the finding that the 
veteran had lumbar spine disc disease prior to service; the 
fact that the RO did make a finding regarding aggravation 
does not make its decision that the veteran did not incur 
disc disease of the lumbar spine as a result of his in 
service activities "fatally flawed."  

The veteran's representative finds it important that the 
veteran was hospitalized for back pain for 67 days prior to 
his discharge from service and that "a reasonable person 
would accept the medical record history from 1973 until [the 
veteran's] discharge in 1974 as proof of a condition 
aggravated by military service."  However, a "disagreement 
as to how the facts were weighed or evaluated," does not 
constitute clear and unmistakable error.  Russell, at 311.  
Here, the RO based its decision on the evidence of record 
that the veteran had diagnoses of lumbosacral strain in 
service and a diagnosis of chronic disc disease three years 
later.  While the RO could have interpreted the evidence a 
different way, that is not enough to meet the higher standard 
of proof required for a clear and unmistakable error claim.  
In order to change a decision based on a clear and 
unmistakable error, the error must be "undebatable" and 
"have manifestly changed the outcome at the time [the 
decision] was made.'  Russell, at 313-14.  As noted above, 
any error made by the RO in this case would not have affected 
the outcome of the decision.

In the absence of any competent medical evidence that the RO 
failed to consider, the RO's decision that the veteran's 
lumbar disc disease was not incurred in service was not 
clearly and unmistakably erroneous in light of the law and 
regulations in effect at that time.  Accordingly, the Board 
finds that neither the facts as known, nor the law and 
regulations in effect in August 1977, would compel the 
finding that the veteran was entitled to service connection 
for disc disease of the lumbar spine, and the August 1977 
decision is not otherwise clearly and unmistakably erroneous.  
Therefore, the veteran's claim that there was clear and 
unmistakable error in the 1977 rating decision denying 
service connection for disc disease of the lumbar spine is 
denied.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105. 


ORDER

The August 1977 RO decision that denied the veteran's claim 
of entitlement to service connection for a low back condition 
was not clearly and unmistakably erroneous and the appeal of 
this issue is denied.  



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


